Citation Nr: 0912780	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  03-13 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased (compensable) initial 
disability evaluation for a service-connected duodenal ulcer.  
  
2.  Entitlement to an increased disability rating for 
service-connected residuals of a T8 compression fracture, 
currently evaluated 10 percent disabling, to include 
restoration of a previously assigned 40 percent rating. 

[The issues of entitlement to an increased (compensable) 
disability rating for service-connected residuals of a right 
wrist laceration; and entitlement to service connection for a 
headache disability, a cervical spine disability, residuals 
of a T5 compression fracture and degenerative disc disease of 
the lumbosacral spine are the subjects of a separate 
decision.]  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1972 to July 
1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from March 2002 and June 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Denver, Colorado (the RO).

Procedural history

The Veteran was initially granted service connection for 
residuals of a T8 compression fracture in an August 1986 
rating decision.  A noncompensable disability rating was 
assigned.

In January 2001, the Veteran filed an increased rating claim 
for the T8 fracture residuals.  A claim for service 
connection for a duodenal ulcer was added in April 2001.  A 
March 2002 rating decision granted an increased rating of 40 
percent for the Veteran's T8 fracture residuals, and also 
granted service connection for a duodenal ulcer, assigning a 
noncompensable rating therefor.  The Veteran disagreed with 
both ratings.  A statement of the case was issued in March 
2003 in which the rating assigned the Veteran's T8 fracture 
residuals was decreased to 10 percent.  
The Veteran thereafter perfected an appeal of these claims by 
his submission of a substantive appeal (VA Form 9) in April 
2003.

The Veteran and his spouse presented testimony before the 
undersigned Veterans Law Judge at the RO in September 2004 
regarding these two issues.  A transcript of this hearing has 
been associated with the Veteran's VA claims folder.  

In April 2007, the undersigned Veterans Law Judge remanded 
these issues for additional development.  The case has been 
returned to the Board. 

Remanded issue

The issue of entitlement to an increased disability rating 
for service-connected residuals of a T8 compression fracture, 
currently evaluated as 10 percent disabling, to include 
restoration of a previously assigned 40 percent rating is 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC. 
VA will notify the Veteran if further action on his part is 
required.

Other issues

While the Veteran's appeal as to these two issues was 
pending, he perfected appeals as to several other issues 
[entitlement to an increased (compensable) disability rating 
for service-connected residuals of a right wrist laceration; 
and entitlement to service connection for a headache 
disability, a cervical spine disability, residuals of a T5 
compression fracture and degenerative disc disease of the 
lumbosacral spine].  In its April 2007 remand, the Board 
noted that the Veteran had requested a personal hearing as to 
those issues.  One of the Board's remand instructions was to 
schedule the Veteran for such hearing.  In September 2008, 
the Veteran testified before another VLJ at the RO as to 
those issues.  Another decision is being simultaneously 
promulgated as to those issues.   



FINDING OF FACT

The competent and probative evidence of record demonstrates 
that the Veteran's duodenal ulcer is asymptomatic.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7305 (2008); 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to an increased (compensable) initial 
disability evaluation for a service-connected duodenal ulcer.  

The Veteran is seeking an increased disability rating for his 
service-connected duodenal ulcer.  The other issue on appeal, 
entitlement to an increased rating for T8 fracture residuals, 
is being remanded for additional evidentiary development.

The Board will first discuss certain preliminary matters.  
The issue on appeal will then be analyzed and a decision 
rendered.

The VCAA

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA).

The RO advised the Veteran of VA's duty to assist him in the 
development of this claim in a letter dated in June 2001.  
This letter advised the Veteran of the provisions relating to 
the VCAA.  Specifically, the Veteran was advised that VA 
would obtain all evidence kept by the VA and any other 
Federal agency, including VA facilities and service medical 
records.  He was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records not held by a Federal agency as long as he completed 
a release form for such.  The letter specifically informed 
the Veteran that for records he wished for VA to obtain on 
his behalf he must provide enough information about the 
records so that VA can request them from the person or agency 
that has them.  The June 2001 letter notified the Veteran of 
what information and evidence must be submitted to 
substantiate a claim for service connection.  In short, the 
record indicates that the Veteran received appropriate notice 
under 38 U.S.C.A. § 5103.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  With respect to elements (4) degree of 
disability and element (5), effective date, the Veteran 
received specific notice as to both elements in a March 2006 
letter.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
Veteran's service treatment records and his VA treatment 
records dated from 2000 to February 2006.  He was provided 
with VA compensation and pension examinations in 2002, 2005, 
and 2007 in order to obtain medical evidence as to the nature 
and severity of the duodenal ulcer.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the Veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  As was discussed in the Introduction, 
the Veteran testified at a personal hearing in September 
2004.  

Accordingly, the Board will move on to a decision on the 
merits.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's service-connected duodenal ulcer is rated under 
38 C.F.R. § 4.114, Diagnostic Code 7305 [duodenal ulcer].  
This is clearly the most appropriate diagnostic code, and the 
Veteran has not contended otherwise.  Accordingly, the Board 
concludes that the Veteran is appropriately rated under 
Diagnostic Code 7305.



Specific rating criteria

Under Diagnostic Code 7305, evidence of mild duodenal ulcer 
symptomatology with recurrent symptoms once or twice yearly 
warrants the assignment of a 1
0 percent disability evaluation.  Evidence of a moderate 
duodenal ulcer manifested by recurring episodes of severe 
symptoms two or three times a year averaging ten days in 
duration, or with continuous moderate manifestations, 
warrants the assignment of a 20 percent disability 
evaluation.  A 40 percent disability evaluation requires 
evidence of a moderately severe duodenal ulcer that is less 
than severe but that causes impairment of health manifested 
by anemia and weight loss or that results in recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times a year.  A 60 percent 
evaluation requires evidence of a severe duodenal ulcer 
manifested by pain that is only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  38 
C.F.R. § 4.114, Diagnostic Code 7305 (2008).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  See 
38 C.F.R. § 4.31 (2008).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Schedular rating

As noted above, in order to warrant a compensable evaluation, 
the Veteran's duodenal ulcer must be at least mild, with 
recurring symptoms once or twice yearly.  

In this case, the preponderance of the evidence shows that 
the duodenal ulcer has been inactive and asymptomatic for the 
past 25 years.  The VA examination reports and medical 
opinions dated in February 2002, 2005 and 2007, and endoscopy 
and upper GI studies dated in June 2001 and 2000 indicate 
that there was no evidence of a duodenal ulcer.  

Specifically, the January 2002 VA examination report 
indicates that the assessment was gastro esophageal reflux 
disease and irritable bowel.  In a February 2002 VA medical 
opinion, the VA examiner, after review of the claims folder 
and treatment records, concluded that there was no evidence 
that the Veteran had a duodenal ulcer.  The examiner noted 
that the June 2001 panendoscopy showed that the esophagus, 
stomach and duodenum were entirely normal.  The examiner 
stated that the endoscopy was the "gold standard" for 
diagnosing ulcers.  

A January 2004 VA examination report diagnosed peptic ulcer 
disease with history of hematemesis in remote past.   A 
February 2005 VA examination report does not show a diagnosis 
of duodenal ulcer.  The report indicates that the Veteran had 
irritable bowel syndrome, post-cholecystectomy diarrhea, and 
lactose intolerance.  

A July 2007 VA examination report indicates that the Veteran 
reported having symptoms of lower abdominal pain, cramps, and 
bloating since the 1990's, and loose stools.  The examiner 
stated that since 1983, there was no clinical recurrence of 
the ulcer disease.  The examiner noted that the duodenal 
ulcer disease was quiescent for the last 25 years and will 
continue to remain so as long as the Veteran continued to use 
proton pump inhibitor (omeprazole) for the gastro esophageal 
reflux disease.  The examiner noted that the upper gi in 2000 
showed no evidence of a duodenal ulcer and between 2001 and 
2007, there was no evidence of hematemesis, melena, 
dysphagia, choking or wheezing.  The examiner noted that the 
Veteran took medication for irritable bowel syndrome and 
gastro esophageal reflux disease.  The diagnosis was history 
of duodenal ulcer disease.  

There is no evidence in the VA treatment records of any 
treatment for duodenal ulcer.  The VA treatment records show 
that from 2001 to 2006, the Veteran was treated for 
gastroenteritis and hyperactive bowel (in May 2001); gastro 
esophageal reflux disease and irritable bowel syndrome (in 
January 2002, November 2002, April 2003, January 2004, and 
October 2004); and gastritis (in April 2002, November 2002, 
June 2003, April 2004, and May 2005).    

In short, the medical evidence shows that the Veteran's 
gastrointestinal symptoms, such as nausea and loose stools, 
are due to non service-connected lactose intolerance, 
irritable bowel syndrome, and gastroesophageal reflux 
disease.  
See, e.g., the July 2007 VA examination report.  There is 
medical evidence that establishes that the lactose 
intolerance and the gastroesophageal reflux disease are not 
caused by or the result of the duodenal ulcer.  See the July 
2007 VA examination report.  Any ulcer disease, according to 
the medical evidence e, has long since ceased to be a 
problem.

At the hearing in 2004, the Veteran asserted that his 
symptoms of loose stools and nausea are due to the duodenal 
ulcer.  The Veteran's own statements characterizing his 
symptoms as due to the duodenal ulcer amount to a medical 
conclusion beyond the competence of the Veteran.  It is well-
settled that lay persons without medical training, such as 
the Veteran, are not competent to attribute symptoms to a 
particular cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R.  § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  
  

Based on the overwhelming body of medical evidence, a 
compensable evaluation for the service-connected duodenal 
ulcer under Diagnostic Code 7305 is not warranted, because 
this disease is not active and is asymptomatic.  The 
provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  

The Board concludes that the preponderance of the evidence is 
against a finding that the service-connected duodenal ulcer 
warrants any more than a noncompensable evaluation for the 
reasons stated above, and the benefit-of-the-doubt rule is 
not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record, which has been 
discussed above, supports the proposition that the Veteran's 
service-connected duodenal ulcer has been inactive and 
asymptomatic since the Veteran filed his claim in 2001.  See, 
e.g.,  the report of the February 2002 VA medical 
examination, which showed no clinical evidence of a duodenal 
ulcer.  Indeed, the medical evidence in the record is 
consistent on this point.

There are no medical findings or other evidence which would 
allow for the assignment of a compensable disability rating 
at any time during the period of time under consideration.  
Based on the record, the Board finds that a zero percent 
rating should be assigned for the entire period from the date 
of service connection, April 16, 2001.  

Extraschedular consideration

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Board must address a referral under 38 C.F.R. § 
3.321(b)(1) where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

The Board has been unable to identify an exceptional or 
unusual disability picture.  The record does not show that 
the Veteran has required frequent hospitalizations for the 
duodenal ulcer.  At the hearing before the Board in 2004, the 
Veteran asserted that he was hospitalized due to the duodenal 
ulcer.  As discussed above, the medical evidence of record 
shows that the duodenal ulcer is asymptomatic.  VA treatment 
records show that the Veteran sought treatment at an 
emergency room on three occasions in 2000 with symptoms of 
vomiting and diarrhea.  The impression was gastroenteritis 
and hyperactive bowel, not the service-connected duodenal 
ulcer.  

Additionally, there is no evidence of marked interference 
with employment due to the disability.  As discussed above, 
the preponderance of the evidence shows that the duodenal 
ulcer is asymptomatic.  There is no medical evidence that the 
duodenal ulcer causes functional impairment including 
interference with employment.  The July 2007 VA examination 
report indicates that the Veteran had been unemployed as a 
pipe fitter due to chronic low back pain; the duodenal ulcer 
is not mentioned as a factor.  In addition, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture or of any other reason why an extraschedular 
rating should be assigned.  The Board therefore has 
determined that referral of the case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Conclusion

For the reasons set out above, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to an initial compensable disability rating 
for his service-connected duodenal ulcer.  The benefits 
sought on appeal are denied.


ORDER

Entitlement to an initial compensable disability evaluation 
for the service- connected duodenal ulcer is not warranted, 
and the appeal is denied.   


REMAND
  
2.  Entitlement to an increased disability rating for 
service-connected residuals of a T8 compression fracture, 
currently evaluated 10 percent disabling, to include 
restoration of a previously assigned 40 percent rating. 

In April 2007, the Board remanded this issue as being 
inextricably intertwined with several other issues, 
specifically including service connection for a cervical 
spine disability, a lumbar spine disability and T5fracture 
residuals.  The Board noted that development of the evidence 
with respect to those issues might shed on light on this 
issue.  See the Board's April 6, 2007 remand, page 7.    

In the companion decision to this one, service connection is 
being denied for the lumbar spine, cervical spine and T5 
disabilities.  As will be explained below, the evidence of 
record remains inadequate to rate the service-connected T8 
disability.

Review of the record shows that service connection has been 
in effect for a compression fracture of T8 since 1986; a 10 
percent rating is currently assigned.  
As was noted in the Introduction, a 40 percent rating was 
assigned in 2002, but the rating was reduced to 10 percent 
shortly thereafter. 

The evidence of record shows that the Veteran also has a 
nonservice-connected lumbar spine disability.  A May 2002 VA 
examination report indicates that the numerous CT scans and 
MRI studies showed recurrent pathology of a bulging disc at 
L4-L5.  A treatment records dated in 2004 show a diagnosis of 
degenerative disc disease of the lumbar spine.  A January 
2006 VA treatment record indicates that the Veteran had 
chronic pain related to the degenerative spine disease.

Compensation can only be granted for service-connected 
disabilities.  Thus, in considering the Veteran's claim for a 
higher rating for the compression fracture of T8, it is 
incumbent upon the Board to identify, if possible, the 
manifestations due solely to the compression fracture at T8.  
Any manifestations due to nonservice-connected disabilities 
should not be considered.  The Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  

The examination reports of record do not differentiate 
between the symptomatology due to the service-connected 
compression fracture at T8 and any symptomatology due to the 
nonservice-connected degenerative disc disease of the lumbar 
spine or any other spinal disabilities.  Therefore, a VA 
examination is necessary to resolve this matter.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2007) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim]. 

In addition, the record shows that the Veteran receives 
treatment for his thoracic spine disability at the VA health 
care systems in Denver and East Colorado.  The RO/AMC should 
obtain the VA treatment records from the VA medical 
facilities in Denver and East Colorado for treatment of the 
compression fracture at T8 dated from February 2006.  

Accordingly, the case is REMANDED to the Veterans benefits 
Administration (VBA) for the following action: 

1.  VBA should attempt to obtain all 
records of the Veteran's treatment of the 
compression fracture at T8 from the VA 
health care systems in Denver and East 
Colorado dated from February 2006.

2.  VBA should schedule the Veteran for a 
VA examination to determine the nature, 
extent, and severity of the service-
connected compression fracture at T8.  
The Veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should carefully note all 
symptomatology and manifestations 
specific to the compression fracture at 
T8.  The examiner should specify whether 
the compression fracture at T8 causes 
limitation of motion, pain, spasm, severe 
guarding, abnormal gait, or abnormal 
spine contour.  If the symptomatology due 
to the compression fracture at T8 cannot 
be differentiated from the symptomatology 
due to any other spine disability, the 
examiner should so state.  A report 
should be prepared and associated with 
the Veteran's VA claims folder.

3.  VBA should then readjudicate the 
issue on appeal  If the benefits sought 
on appeal are not granted, a supplemental 
statement of the case should be furnished 
to the Veteran and his representative.  
The case should then be returned to the 
Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


